Citation Nr: 1128899	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), also claimed as secondary to residuals of respiratory cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) stems from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2010, the Veteran testified at a personal hearing conducted before the undersigned at the RO.  A copy of the transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted claims for an increased rating for service-connected bilateral hearing loss, service connection for residuals of respiratory cancer and ischemic heart disease as secondary to herbicide exposure, service connection for hypertension secondary to ischemic heart disease, and service connection for trigeminal neuropathy and gastritis secondary to residuals of respiratory cancer.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over these matters - they are referred to the AOJ for appropriate action.

The Board notes that the claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally claimed as service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record reflects mental disorders other than PTSD, including depressive disorder, mild cognitive impairment vs. dementia, and anxiety.  Hence, the Board has recharacterized the issue to ensure these additional diagnoses are considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

The Veteran attributes his PTSD to a number of stressful events during service in Korea, including: seeing dead bodies of soldiers and children; visiting his wounded brother in Japan; witnessing a young girl being beaten by Korean police; seeing a fellow soldier step onto a mine and lose his legs; and witnessing a vehicle carrying five enemy soldiers enter camp and raid the post exchange (PX).  Upon confirming that the Veteran's brother was wounded, the RO provided the Veteran with a VA medical examination in February 2008.  The examiner ultimately opined that the sole confirmed stressor did not support a diagnosis of PTSD.  

With regard to the remaining stressors, the RO made a formal finding that the record (in essence, his statements and descriptions) lacked the necessary information required to verify stressors in connection with his PTSD claim in August and December 2008.  However, VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  "Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3), effective July 13, 2010.  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.

Based on his military occupational specialty as a military policeman, his location in Korea as shown by his service personnel records, and his consistent presentation of stressors in both written form and via personal hearing testimony, it seems consistent with his service that he witnessed a number of these traumatic incidents, as he has stated.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the remaining stressors.
The record, however, does not contain a VA medical opinion regarding whether these alleged stressors are adequate to support a diagnosis of PTSD or whether the Veteran's symptoms are related to such stressors.  Such should be obtained upon remand.  

Finally, in a July 2010 statement, the Veteran's representative reported that there are pertinent records of treatment from the VA Medical Center in Tomah, Wisconsin.  The most recent VA treatment records that have been associated with the claims file are from January 2008.  As VA treatment records are constructively of record, updated records must also be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any updated VA treatment records dated since January 2008 which have not yet been associated with the claims file.

2.  Then schedule the Veteran for a VA mental disorder examination to determine the etiology of any diagnosed psychiatric disorder.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions:

(A) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service?

(B) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based, to include fear of in-service hostile military or terrorist activity.

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.

3.  Then readjudicate the expanded claim of service connection for an acquired psychiatric disorder, to include PTSD, also claimed as secondary to residuals of respiratory cancer.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


